Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made as of June 2, 2004,
by and between Standard Parking Corporation, a Delaware corporation (the
“Company”) and Steamboat Industries LLC, a limited liability company organized
under the laws of New York (the “Investor”).

 

RECITALS

 

WHEREAS, the Company and the Investor desire to enter into this Agreement, which
grants certain rights to register shares of the Company’s common stock, par
value $.001 per share (the “Common Stock”) issuable upon conversion of the
Series C Preferred Stock (as defined below) held by such Investor and certain
rights to receive information pertaining to the Company.

 

WHEREAS, the Investor has entered into an Exchange Agreement (the “Exchange
Agreement”) of even date herewith pursuant to which the Investor desires to
exchange 8.2561 shares of the Company’s Series C Preferred Stock, par value
$.0001 per share (the “Series C Preferred Stock”) for 5,789,498.7 shares of the
Company’s Common Stock, and the execution of this Agreement is a condition to
the Investor’s obligations to exchange the Preferred Stock for the Common Stock
under the Exchange Agreement.

 

WHEREAS, the Company and the Investor desire that the transactions contemplated
by the Exchange Agreement be consummated.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration the receipt and adequacy of
which is hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

1.             Restrictions on Transferability; Registration Rights.

 

1.1           Certain Definitions.  As used in this Agreement, the following
terms have the following respective meanings:

 

“Board” means the board of directors of the Company.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor federal statute, and the rules and regulations thereunder, all
as the same shall be in effect from time to time.

 

“Holder” means (i) each of the Investors and (ii) any person holding Registrable
Securities to whom the rights under this Agreement have been transferred in
accordance with

 

Registration Rights Agmt (SIL & SPC)

 

--------------------------------------------------------------------------------


 

Section 1.9 hereof.

 

“Initiating Holders” means any Holder or Holders who hold the Registrable
Securities then outstanding and who propose to register Registrable Securities.

 

“Other Stockholders” means persons other than Holders who, by virtue of
agreements with the Company, are entitled to include their securities in certain
registrations hereunder.

 

The terms “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” shall mean (i) the shares of Common Stock issued or
issuable upon conversion of the Series C Preferred Stock and (ii) any Common
Stock of the Company issued as a dividend or other distribution with respect to
or in exchange for or in replacement of the shares referenced in clause
(i) above; provided, however, that shares of Common Stock shall only be treated
as Registrable Securities if and so long as they have not been (A) sold to or
through a broker or dealer or underwriter in a public distribution or a public
securities transaction, (B) sold in a transaction exempt from the registration
and prospectus delivery requirements of the Securities Act under Section 4
(1) thereof so that all transfer restrictions and restrictive legends with
respect thereto are removed upon the consummation of such sale, (C) transferred
in a transaction pursuant to which the registration rights are not also assigned
in accordance with Section 1.9 hereof or (D) with respect to each Holder, when
and after all such shares held by such Holder are eligible for sale under
Rule 144 of the Securities Act (or any similar or successor rule) during any
consecutive ninety (90) day period.

 

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Sections 1.3 and 1.4 hereof, including, without limitation, all
registration, qualification, listing and filing fees, printing expenses, escrow
fees, fees and disbursements of counsel for the Company, fees and disbursements
of one counsel for all of the Holders registering securities in any given
registration (not to exceed $25,000 per registration), blue sky fees and
expenses, and the expense of any special audits incident to or required by any
such registration (but excluding the compensation of regular employees of the
Company which shall be paid in any event by the Company), but shall not include
Selling Expenses.

 

“Restricted Securities” shall mean the securities of the Company required to
bear the legend set forth in Section 1.2 hereof.

 

“Rule 144” means Rule 144 as promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar successor
rule that may be promulgated by the Commission.

 

“Rule 145” means Rule 145 as promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar successor
rule that may be promulgated by the Commission.

 

2

--------------------------------------------------------------------------------


 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder or any similar federal statute and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the time.

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the securities registered by the Holders
and all fees and disbursements of counsel for any Holder, other than the fees
and disbursements of one counsel for all of the Holders registering securities
in any given registration as provided in the definition of “Registration
Expenses” above.

 

“Shares” means the Company’s Series C Preferred Stock.

 

“Subsidiary” means any subsidiary now existing or hereafter created by the
Company pursuant to resolution of its board of directors.

 

1.2           Restrictions.  (a) Each Holder agrees not to make any disposition
of all or any portion of the Registrable Securities unless and until the
transferee has agreed in writing for the benefit of the Company to be bound by
the terms of this Agreement, and (i) there is then in effect a registration
statement under the Securities Act covering such proposed disposition and such
disposition is made in accordance with such registration statement, or (ii) such
Holder shall have notified the Company of the proposed disposition and shall
have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and, if reasonably requested by the
Company, such Holder shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration under the Securities Act; provided, however, that no
opinion of counsel shall be required with regard to dispositions pursuant to
Rule 144(k) of the Securities Act. Notwithstanding the foregoing, no such
registration statement or opinion of counsel shall be necessary for a transfer
by a Holder which is (A) a partnership to its partners or retired partners in
accordance with partnership interests, (B) a limited liability company to its
members or former members in accordance with their interest in the limited
liability company, (C) a corporation to its stockholders in accordance with
their interests in the corporation, or (D) to the Holder’s family member or
trust for the benefit of an individual Holder, provided in all cases enumerated
in clauses (A) — (D) that the transferee has agreed in writing for the benefit
of the Company to be bound by the terms of this Agreement as if such transferee
were an original Holder hereunder. Each Holder consents to the Company making a
notation on its records and giving instructions to any transfer agent of the
Restricted Securities in order to implement the restrictions on transfer
established in this Section 1.2.

 

(b) Each certificate representing the Registrable Securities shall be stamped or
otherwise imprinted with legends substantially in the following forms (in
addition to any legend required under applicable state securities laws or the
Company’s charter documents):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS. SUCH SHARES MAY NOT BE SOLD, TRANSFERRED,
OR PLEDGED IN THE ABSENCE OF SUCH

 

3

--------------------------------------------------------------------------------


 

REGISTRATION OR UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL OR OTHER
EVIDENCE SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS
NOT REQUIRED.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE
STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”

 

(c) The Company shall promptly reissue unle gended certificates at the request
of any Holder thereof if the Holder shall have obtained an opinion of counsel
reasonably acceptable to the Company to the effect that the securities proposed
to be disposed of may lawfully be disposed of without registration,
qualification, or legend.

 

1.3           Registration.

 

(a)           Request for Registration. Subsequent to the expiration of the
lock-up period as provided for in the Lock-Up Agreement, dated May 27, 2004,
between the Company, the Investor, Steamboat Industries N.V., John V. Holten and
William Blair as representative of the various underwriters, if the Company
shall receive from Initiating Holders a written request that the Company effect
a registration, the Company will:

 

(i)            promptly deliver written notice of the proposed registration to
all other Holders and Other Stockholders; and

 

(ii)           as soon as practicable, use best efforts to effect such
registration, qualification, or compliance (including, without limitation, the
execution of an undertaking to file post-effective amendments, appropriate
qualification under applicable blue sky or other state securities laws, and
appropriate compliance with applicable regulations issued under the Securities
Act and any other governmental requirements or regulations) as may be so
requested and as would permit or facilitate the sale and distribution of all or
such portion of such Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities of any Holder or
Holders or securities of Other Stockholders joining in such request as are
specified in a written request delivered to the Company within twenty (20) days
after delivery of such written notice from the Company; provided, however, that
the Company shall not be obligated to take any action to effect any such
registration, qualification, or compliance pursuant to this Section 1.3:

 

(A)          During the period starting with the date sixty (60) days prior to
the Company’s estimated date of filing of, and ending on a date one hundred and
eighty (180) days after the effective date of, a registration initiated by the
Company; provided that the Company is actively employing in good faith all
reasonable efforts to cause such registration statement to become effective;

 

(B)           In any particular jurisdiction in which the Company

 

4

--------------------------------------------------------------------------------


 

would be required to execute a general consent to service of process in
effecting such registration, qualification, or compliance unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act;

 

(C)           If in the good faith judgment of the Board, such registration
would be seriously detrimental to the Company and the Board concludes, as a
result, that it is essential to defer the filing of such registration statement
at such time, and the Company thereafter delivers to the Initiating Holders a
certificate, signed by the President or Chief Executive Officer of the Company,
stating that in the good faith judgment of the Board it would be detrimental to
the Company or its stockholders for a registration statement to be filed in the
near future, then the Company’s obligation to register, qualify, or comply under
this Section 1.3 shall be deferred for a period not to exceed the earlier of one
hundred twenty (120) days after the issuance of such certificate or the issuance
of a subsequent certificate that such information is no longer detrimental to
the Company or its stockholders; provided, however, that the Company may not
utilize this right more than once in any twelve (12) month period; or

 

(D)          If the Company has filed four registration statements pursuant to
Section 1.3 at the request of the Initiating Holders.

 

(b)           Underwriting.  If the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as part of their request made pursuant to
Section 1.3(a), and the Company shall include such information in the written
notice referred to in Section 1.3(a)(i). In such event, the right of any Holder
or Other Stockholder to participate in the registration pursuant to this
Section 1.3 shall be conditioned upon such Holder’s or Other Stockholder’s
participation in such underwriting and the inclusion of such Holder’s or Other
Stockholder’s securities in the underwriting to the extent provided herein. A
Holder may elect to include in such underwriting all or part of the Registrable
Securities that such Holder holds.

 

(c)           Underwriting Procedures.  The Company shall (together with all
Holders or other persons proposing to distribute their securities through such
underwriting) enter into and perform its obligations under an underwriting
agreement in customary form with the managing underwriter(s) selected for such
underwriting by a majority in interest of the Initiating Holders (which managing
underwriter(s) shall be reasonably acceptable to the Company). Notwithstanding
any other provision of this Section 1.3, if the managing underwriter(s) advises
the Company in writing that marketing factors require a limitation of the number
of shares to be underwritten (including Registrable Securities), the Company
shall so advise all holders of the Company’s securities that would otherwise be
entitled to be included in such registration and the number of shares to be
included in the underwriting or registration shall be allocated in the following
priority: first, among all Holders of Registrable Securities having requested to
be included in such registration (pro rata among such Holders on the basis of
the number of shares of Registrable Securities held by all such Holders);
second, among all Other Stockholders having requested to be included in such
registration (pro rata among such Other Stockholders on the basis of the number
of shares then held by all such Other Stockholders); and third, any securities
which the Company desires to sell for its own account. The Company shall advise
all holders of securities requested to be included in such registration of the
number of shares of securities of

 

5

--------------------------------------------------------------------------------


 

each such holder that are entitled to be included in the registration. If any
person who has requested inclusion in such registration as provided above
disapproves of the terms of the underwriting, such person shall be excluded
therefrom by written notice delivered by the Company or the managing
underwriter(s). Any Registrable Securities and/or other securities so excluded
or withdrawn shall also be withdrawn from registration. The number of shares
withdrawn shall be reallocated in the manner set forth above. To facilitate the
allocation of shares in accordance with the above provisions, the Company or the
managing underwriter(s) may round the number of shares allocated to any holder
to the nearest one hundred (100) shares.

 

1.4         Company Registration.

 

(a)          Notice of Registration. If the Company shall determine to register
any of its securities, either for its own account or the account of a security
holder or holders other than (A) a registration pursuant to Sections 1.3 hereof,
(B) a registration relating solely to employee benefit plans, (C) a registration
relating solely to a Rule 145 transaction, or (D) a registration on any
registration form that does not permit secondary sales, the Company will:

 

(i)                                     promptly deliver to all Holders and
Other Stockholders written notice thereof; and

 

(ii)                                  use all commercially reasonable efforts to
include in such registration (and any related qualification under blue sky laws
or other compliance), except as set forth in Section 1.4(b) below, and in any
underwriting involved therein, all the Registrable Securities specified in a
written request or requests made by any Holder and securities specified in a
written request or requests by Other Stockholders and delivered to the Company
within ten (10) days after the written notice is delivered by the Company. Such
written request may include all or a portion of a Holder’s Registrable
Securities.

 

(b)         Underwriting. If the registration of which the Company gives notice
is for a registered public offering involving an underwriting, the Company shall
so advise the Holders and Other Stockholders as a part of the written notice
given pursuant to Section 1.4(a)(i). In such event, the right of any Holder or
Other Stockholder to participate in the registration pursuant to this
Section 1.4 shall be conditioned upon such Holder’s or Other Stockholder’s
participation in such underwriting and the inclusion of such Holder’s or Other
Stockholder’s securities in the underwriting to the extent provided herein.

 

(c)          Underwriting Procedures. The Company shall (together with all
Holders or other persons proposing to distribute their securities through such
underwriting) enter into and perform its obligations under an underwriting
agreement in customary form with the managing underwriter(s) selected for such
underwriting by the Company. Notwithstanding any other provision of this
Section 1.4, if the managing underwriter(s) advises the Company in writing that
marketing factors require a limitation of the number of shares to be
underwritten (including Registrable Securities), the Company shall so advise all
holders of the Company’s securities that would otherwise be entitled to be
included in such registration and the number of shares to be included in the
underwriting or registration shall be allocated in the following priority:

 

(i)                                     first, any securities which the Company
desires to sell for

 

6

--------------------------------------------------------------------------------


 

its own account;

 

(ii)                             second, among all Holders of Registrable
Securities having requested to be included in such registration (pro rata among
such Holders on the basis of the number of shares of Registrable Securities held
by all such Holders); and

 

(iii)                          third, among all Other Stockholders having
requested to be included in such registration (pro rata among such Other
Stockholders on the basis of the number of shares then held by all such Other
Stockholders).

 

(d)         The Company shall advise all holders of securities requested to be
included in such registration of the number of shares of securities of each such
holder that are entitled to be included in the registration. If any person who
has requested inclusion in such registration as provided above disapproves of
the terms of the underwriting, such person shall be excluded therefrom by
written notice delivered by the Company or the managing underwriter(s). Any
Registrable Securities and/or other securities so excluded or withdrawn shall
also be withdrawn from registration. The number of shares withdrawn shall be
reallocated in the manner set forth above. To facilitate the allocation of
shares in accordance with the above provisions, the Company or the managing
underwriter(s) may round the number of shares allocated to any holder to the
nearest one hundred (100) shares.

 

(e)          Right to Terminate Registration. The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 1.4
prior to the effectiveness of such registration, whether or not any Holder or
Other Stockholder has elected to include securities in such registration.

 

1.5         Registration Procedures. In the case of each registration,
qualification, or compliance effected by the Company pursuant to this Section 1,
the Company will keep each Holder advised in writing as to the initiation of
each registration, qualification, and compliance and as to the completion
thereof and, at its expense, the Company shall:

 

(a)          Use best efforts to prepare and file with the Commission a
registration statement with respect to such securities and to cause such
registration statement to become and remain effective for at least ninety (90)
days or until the distribution described in the registration statement has been
completed, whichever occurs first; provided, however, that (i) such 90-day
period shall be extended for a period of time equal to the period the Holder
refrains from selling any securities included in such registration at the
request of an underwriter of common stock or other securities of the Company;

 

(b)         Furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, preliminary prospectus, final prospectus, and
such other documents as such underwriters may reasonably request in order to
facilitate the public offering of such securities;

 

(c)          Prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration

 

7

--------------------------------------------------------------------------------


 

statements as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
registration statement;

 

(d)         Notify each seller of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing, and at the request of any such seller, prepare and
furnish to such seller a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchaser of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing;

 

(e)          Use all commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holders, provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions;

 

(f)          Cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed;

 

(g)         Provide a transfer agent and registrar for all Registrable
Securities and a CUSIP number for all such Registrable Securities, in each case
not later than the effective date of such registration.

 

1.6         Information by Holder. The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Company such
information regarding such Holder or Holders, the Registrable Securities held by
them, and the distribution proposed by such Holder or Holders as the Company may
request in writing and as shall be required in connection with any registration,
qualification, or compliance referred to in this Section 1, and the refusal to
furnish such information by any Holder or Holder shall relieve the Company of
its obligations in this Section 1 with respect to such Holder or Holders.

 

1.7         Indemnification To the extent permitted by law, the Company will
indemnify each Holder, each of its officers, directors, partners, legal counsel,
and accountants, and each person controlling such Holder within the meaning of
Section 15 of the Securities Act, with respect to which registration,
qualification, or compliance has been effected pursuant to this Section 1, and
each underwriter, if any, and each person who controls any underwriter within
the meaning of Section 15 of the Securities Act, against all expenses, claims,
losses, damages, or liabilities (or actions, proceedings, or settlements in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any registration statement,
prospectus, offering circular, or other document (including any related
registration statement, notification, or the like), or any amendment or
supplement thereto, incident to any such registration, qualification, or
compliance, or based on any omission (or alleged omission) to

 

8

--------------------------------------------------------------------------------


 

state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading, or any violation by the Company of the Securities Act or any
rule or regulation promulgated under the Securities Act applicable to the
Company in connection with any such registration, qualification, or compliance,
and the Company will reimburse each such Holder, each of its officers,
directors, partners, legal counsel, and accountants, and each person controlling
such Holder, each such underwriter and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating, preparing, defending, or settling any such claim,
loss, damage, liability, or action, as such expenses are incurred, provided that
the Company will not be liable in any such case to the extent that any such
claim, loss, damage, liability, or expense arises out of or is based on any
untrue statement or omission or alleged untrue statement or omission, made in
reliance upon and in conformity with written information furnished to the
Company by such Holder, controlling person, or underwriter and stated to be
specifically for use therein. It is agreed that the indemnity agreement
contained in this Section 1.7 shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability, or action if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld).

 

(b)         To the extent permitted by law, each Holder will, if Registrable
Securities held by such Holder are included in the securities as to which such
registration, qualification, or compliance is being effected, indemnify the
Company, each of its directors, officers, partners, legal counsel, and
accountants, and each underwriter, if any, of the Company’s securities covered
by such a registration statement, each person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, and each
other such Holder and Other Stockholder, each of their officers, directors, and
partners, and each person controlling such Holder or Other Stockholder within
the meaning of Section 15 of the Securities Act, against all claims, losses,
damages, and liabilities (or actions in respect thereof) arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any such registration statement, prospectus, offering circular, or
other document, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company and such Holders, Other
Stockholders, directors, officers, partners, legal counsel, and accountants,
persons, underwriters, or control persons for any legal or any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability, or action, as such expenses are incurred, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular, or other document in
reliance upon and in conformity with written information furnished to the
Company by such Holder and stated to be specifically for use therein, provided,
however, that the obligations of such Holder hereunder shall not apply to
amounts paid in settlement of any such claims, losses, damages, or liabilities
(or actions in respect thereof) if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld); and
provided that that in no event shall any indemnity under this Section 1.7 exceed
the gross proceeds received by such Holder in such offering.

 

(c)          Each party entitled to indemnification under this Section 1.7 (the

 

9

--------------------------------------------------------------------------------


 

“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Section 1.7 unless the failure to give such notice is
materially prejudicial to an Indemnifying Party’s ability to defend such action.
No Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation. Each
Indemnified Party shall furnish such information regarding itself or the claim
in question as an Indemnifying Party may reasonably request in writing and as
shall be reasonably required in connection with the defense of such claim and
litigation resulting therefrom.

 

(d)         If the indemnification provided for in this Section 1.7 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any claim, loss, damage, liability, or expense referred to therein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such claim, loss, damage, liability, or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and the Indemnified party on the other in connection with
the statements or omissions that resulted in such claim, loss, damage,
liability, or expense, as well as any other relevant equitable considerations.
The relative fault of the Indemnifying Party and of the Indemnified Party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
related to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. The Company and
the Holders agree that it would not be just and equitable if contribution
pursuant to this Section 1.7 were based solely upon the number of entities from
whom contribution was requested or by any other method of allocation which does
not take account of the equitable considerations referred to above. In no event
shall any contribution by a Holder under this Section 1.7 exceed the gross
proceeds received by such Holder in such offering.

 

(e)          The amount paid or payable by an Indemnified Party as a result of
the losses, claims, damages, and liabilities referred to above in this
Section 1.7 shall be deemed to include any legal or other expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any such action or claim, subject to the provisions of Section 1.7(c). No person
guilty of fraudulent misrepresentation (within the meaning of the Securities
Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.

 

10

--------------------------------------------------------------------------------


 

(f)                                    Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with the underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

 

(g)                                 The obligations of the Company and Holders
under this Section 1.7 will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling person of such indemnified party and will survive the
transfer of Registrable Securities.

 

(h)                                 The obligations of the Company and Holders
under this Section 1.7 shall survive the completion of any offering of
Registrable Securities in a registration statement.

 

1.8                                 Expenses of Registration.  All Registration
Expenses incurred in connection with any registration pursuant to Sections 1.3
and 1.4 shall be borne by the Company. All Selling Expenses relating to
securities registered on behalf of the Holders shall be borne by the holders of
the registered securities included in such registration pro rata on the basis of
the number of shares so registered. The Company shall not, however, be required
to pay for Registration Expenses for any registration proceeding begun pursuant
to Section 1.3, the request of which has been subsequently withdrawn by the
Initiating Holders unless (a) the withdrawal is based upon material adverse
information concerning the Company of which the Initiating Holders were not
aware at the time of such request, or (b) the withdrawal is made during a
deferral by the Company, or (c) the Holders of a majority of Registrable
Securities agree such withdrawn registration shall count as a withdrawn
registration under Section 1.3 above in which event such agreement shall be
binding on all Holders. If the Holders are required to pay the Registration
Expenses, such expenses shall be borne by the holders of securities (including
Registrable Securities) requesting such registration pro rata on the basis of
the number of shares for which registration was requested. If the Company is
required to pay the Registration Expenses of a withdrawn offering pursuant to
clause (a) or clause (b) above, then the Holders shall not forfeit any of their
rights pursuant to Section 1.3 to a demand registration.

 

1.9                                 Transfer of Registration Rights.  The rights
to cause the Company to register securities granted to any party hereto under
Section 1 may be assigned by a Holder only to a transferee or assignee of not
less than one hundred thousand (100,000) shares of Registrable Securities (as
appropriately adjusted for stock splits, combinations and the like), provided
that the Company is given written notice at the time of or within a reasonable
time after said assignment, stating the name and address of the transferee or
assignee and identifying the securities with respect to which such registration
rights are being assigned, and, provided further, that the assignee of such
rights assumes in writing the obligations of such Holder under this Section 1.
Notwithstanding the foregoing, no such minimum share assignment requirement
shall be necessary for an assignment by a Holder which is (A) a partnership to
its partners or retired partners in accordance with partnership interests, (B) a
limited liability company to its members or former members in accordance with
their interest in the limited liability company, (C) a corporation to its
stockholders in accordance with their interests in the corporation, or (D) to
the Holder’s family member or trust for the benefit of an individual Holder.

 

11

--------------------------------------------------------------------------------


 

1.10                           No Delay of Registration by Holder.  No Holder
shall have any right to obtain or seek an injunction restraining or otherwise
delaying any such registration as the result of any controversy that might arise
with respect to the interpretation or implementation of this Section.

 

1.11                           Termination of Rights.  The rights of the Holders
to cause the Company to register securities under Section 1.3 shall terminate
with respect to all such Holders on the fifth (5th) year anniversary of the
effective date of the Company’s IPO.

 

2.                                       Miscellaneous.

 

2.1                                 Governing Law.  This Agreement shall be
governed in all respects by the laws of the State of New York without regard to
choice of laws or conflict of laws provisions thereof.

 

2.2                                 Successors and Assigns.  Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors, and administrators of
the parties hereto. Nothing in this Agreement, express or implied, is intended
to confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided by this Agreement.

 

2.3                                 Entire Agreement.  This Agreement and the
other documents delivered pursuant hereto constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and thereof. Subject to the provisions of Section 2.10 below, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought, unless
otherwise provided.

 

2.4                                 Notices, Etc.  All notices and other
communications required or permitted hereunder shall be in writing and shall be
mailed by registered or certified mail, postage prepaid, return receipt
requested, sent by facsimile (with confirmation of receipt) or otherwise
delivered by hand or by messenger, addressed as follows:

 

(a) if to the Company:

 

Standard Parking Corporation
900 N. Michigan Avenue
Chicago, Illinois 60611-1542

Attention: Robert N. Sacks, Esq. (General Counsel)

Fax No.: (312) 640-6165

 

with a copy to:

 

White & Case

1155 Avenue of the Americas

New York, New York 10035-2787

 

12

--------------------------------------------------------------------------------


 

Attention:   Timothy Goodell, Esq.
Jonathan E Kahn, Esq.

Fax No.: (212) 354-8113

 

(b) if to SIL:

 

Steamboat Industries LLC

545 Steamboat Road

Greenwich, Connecticut 06830

Attention: John V. Holten (Manager)

Fax No.: (203) 422-3000

 

or in the case of any party, at such other address as such party may notify the
other parties hereto from time to time. Any notice, request or communication
hereunder shall be deemed to have been given when delivered by hand or three
(3) days after the date deposited in the mails, postage prepaid, or in the case
of telecopy notice, when sent, addressed as aforesaid. Any party may, by notice
given in accordance with the foregoing, change the person to whom, or the
address or telecopier number to which, notices are to be given hereunder but any
such notice shall be effective only when actually received by the party to which
it is addressed. Unless specifically stated otherwise, if notice is provided by
mail, it shall be deemed to be delivered upon proper deposit in a mailbox, if
notice is sent by facsimile, it shall be deemed to be delivered when sent with
confirmation of receipt and if notice is delivered by hand or by messenger, it
shall be deemed to be delivered upon actual delivery.

 

2.5                                 Delays or Omissions.  No delay or omission
to exercise any right, power, or remedy accruing to the Investor upon any breach
or default of the Company under this Agreement shall impair any such right,
power, or remedy of such party, nor shall it be construed to be a waiver of any
such breach or default, or an acquiescence therein, or of or in any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. Any waiver, permit, consent, or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing or as provided in this
Agreement. All remedies, either under this Agreement or by law or otherwise
afforded to any party, shall be cumulative and not alternative.

 

2.6                                 Attorneys’ Fees.  If any action at law or in
equity (including arbitration) is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorney’s
fees, costs, and disbursements in addition to any other relief to which such
party may be entitled.

 

2.7                                 Counterparts.  This Agreement may be
executed in any number of counterparts and signatures may be delivered by
facsimile, each of which may be executed by less than all parties, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument. It is the express

 

13

--------------------------------------------------------------------------------


 

intent of the parties to be bound by the exchange of signatures on this
Agreement via telecopy.

 

2.8                                 Severability.  If any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable, or void, portions of such provision, or such provision
in its entirety, to the extent necessary, shall be severed from this Agreement
and the balance of this Agreement shall be enforceable in accordance with its
terms.

 

2.9                                 Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

2.10                           Amendment and Waiver.  Any provision of this
Agreement may be amended or waived (either generally or in a particular instance
and either retroactively or prospectively) with the written consent of the
Company and any Holder holding, in the aggregate, more than fifty percent (50%)
of the outstanding shares of the Registrable Securities; provided that (i) no
such amendment shall impose or increase any liability or obligation on a Holder
without the consent of such Holder, and (ii) no such amendment has a
disproportionately adverse effect on any Holder in relation to the other Holders
without the consent of such Holder. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each Holder and the
Company. In addition, the Company may waive performance of any obligation owing
to it, as to some or all of the Holders, or agree to accept alternatives to such
performance, without obtaining the consent of any Holder.

 

2.11                           Rights of Investor.  The Investor and any Holder
that becomes a party hereto shall have the absolute right to exercise or refrain
from exercising any right or rights that such Investor or Holder may have by
reason of this Agreement, including, without limitation, the right to consent to
the waiver or modification of any obligation under this Agreement, and the
Investor or Holder shall not incur any liability to any other party or other
holder of any securities of the Company as a result of exercising or refraining
from exercising any such right or rights.

 

2.12                           Aggregation of Stock.  All shares of Common Stock
of the Company held or acquired by affiliated entities or persons shall be
aggregated for the purpose of determining the availability of any rights under
this Agreement.

 

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

 

STANDARD PARKING CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Daniel R. Meyer

 

Name:

Daniel R. Meyer

 

Title:

Senior Vice President

 

 

 

Address for Notice:

 

 

 

Standard Parking Corporation
900 North Michigan Avenue
Suite 1600

 

Chicago, Illinois 60611

 

Attention: Robert Sacks, Esq.

 

 

 

 

 

STEAMBOAT INDUSTRIES LLC, a New York limited liability company

 

 

 

 

 

By

/s/ John V. Holten

 

Name:

John V. Holten

 

Title:

Manager

 

 

 

Address for Notice:

 

Steamboat Industries LLC
545 Steamboat Road

 

Greenwich, Connecticut 06830
Attention: John V. Holten

 

--------------------------------------------------------------------------------


 

JOINDER TO REGISTRATION RIGHTS AGREEMENT

 

Reference is hereby made to that certain Registration Rights Agreement, dated as
of June 2, 2004, by and among Standard Parking Corporation, a Delaware
corporation (the “Company”), and Steamboat Industries LLC, a New York limited
liability company (as amended, restated, supplemented or otherwise modified, the
“Agreement”). Capitalized terms used, but not defined, herein shall have the
meanings given to them in the Agreement.

 

The undersigned is a transferee of at least 100,000 shares of Registrable
Securities from the Investor, and pursuant to a letter agreement, dated as of
February 12, 2009, the Investor, the undersigned and the other parties thereto,
the Investor assigned to the undersigned, pursuant to Section 1.9 of the
Agreement, the rights to cause the Company to register securities under Section
1 of the Agreement with respect to the Registrable Securities transferred to the
undersigned.

 

The undersigned, by execution and delivery to the Company of this Joinder to the
Agreement (this “Joinder”), hereby (a) agrees to become a party to, and thus be
bound by, the terms of the Agreement as a Holder AND (b) assumes the obligations
of the Investor under Section 1 of the Agreement with respect to the Registrable
Securities transferred to the undersigned.

 

Dated: May 15, 2009

GSO SPECIAL SITUATIONS FUND LP

 

 

 

 

By:

GSO Capital Partners LP Its: Investment Advisor

 

Its:

Investment Advisor

 

 

 

 

 

 

 

By:

/s/ GEORGE S. FAN

 

 

 

 

Name:

George S. Fan

 

Title:

Chief Legal Officer

 

 

 

 

Address:200 Park Avenue

 

 

11th Floor

 

 

New York, NY 10017

 

Attention: George S. Fan

 

Facsimile: (212) 503-6960

 

--------------------------------------------------------------------------------


 

JOINDER TO REGISTRATION RIGHTS AGREEMENT

 

Reference is hereby made to that certain Registration Rights Agreement, dated as
of June 2, 2004, by and among Standard Parking Corporation, a Delaware
corporation (the “Company”), and Steamboat Industries LLC, a New York limited
liability company (as amended, restated, supplemented or otherwise modified, the
“Agreement”). Capitalized terms used, but not defined, herein shall have the
meanings given to them in the Agreement.

 

The undersigned is a transferee of at least 100,000 shares of Registrable
Securities from the Investor, and pursuant to a letter agreement, dated as of
February 12, 2009, the Investor, the undersigned and the other parties thereto,
the Investor assigned to the undersigned, pursuant to Section 1.9 of the
Agreement, the rights to cause the Company to register securities under Section
1 of the Agreement with respect to the Registrable Securities transferred to the
undersigned.

 

The undersigned, by execution and delivery to the Company of this Joinder to the
Agreement (this “Joinder”), hereby (a) agrees to become a party to, and thus be
bound by, the terms of the Agreement as a Holder AND (b) assumes the obligations
of the Investor under Section 1 of the Agreement with respect to the Registrable
Securities transferred to the undersigned.

 

Dated: May 15, 2009

GSO Capital Opportunities Fund LP

 

 

 

 

By:

GSO Capital Partners LP Its: Investment Advisor

 

Its:

Investment Advisor

 

 

 

 

 

 

 

By:

/s/ GEORGE S. FAN

 

 

 

 

Name:

George S. Fan

 

Title:

Chief Legal Officer

 

 

 

 

Address:200 Park Avenue

 

 

11th Floor

 

 

New York, NY 10017

 

Attention: George S. Fan

 

Facsimile: (212) 503-6960

 

--------------------------------------------------------------------------------


 

JOINDER TO REGISTRATION RIGHTS AGREEMENT

 

Reference is hereby made to that certain Registration Rights Agreement, dated as
of June 2, 2004, by and among Standard Parking Corporation, a Delaware
corporation (the “Company”), and Steamboat Industries LLC, a New York limited
liability company (as amended, restated, supplemented or otherwise modified, the
“Agreement”). Capitalized terms used, but not defined, herein shall have the
meanings given to them in the Agreement.

 

The undersigned is a transferee of at least 100,000 shares of Registrable
Securities from the Investor, and pursuant to a letter agreement, dated as of
February 12, 2009, the Investor, the undersigned and the other parties thereto,
the Investor assigned to the undersigned, pursuant to Section 1.9 of the
Agreement, the rights to cause the Company to register securities under Section
1 of the Agreement with respect to the Registrable Securities transferred to the
undersigned.

 

The undersigned, by execution and delivery to the Company of this Joinder to the
Agreement (this “Joinder”), hereby (a) agrees to become a party to, and thus be
bound by, the terms of the Agreement as a Holder AND (b) assumes the obligations
of the Investor under Section 1 of the Agreement with respect to the Registrable
Securities transferred to the undersigned.

 

Dated: May 15, 2009

GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND, LTD.

 

 

 

 

By:

GSO Capital Partners LP Its: Investment Advisor

 

Its:

Investment Advisor

 

 

 

 

 

 

 

By:

/s/ GEORGE S. FAN

 

 

 

 

Name:

George S. Fan

 

Title:

Chief Legal Officer

 

 

 

 

Address:200 Park Avenue

 

 

11th Floor

 

 

New York, NY 10017

 

Attention: George S. Fan

 

Facsimile: (212) 503-6960

 

--------------------------------------------------------------------------------


 

JOINDER TO REGISTRATION RIGHTS AGREEMENT

 

Reference is hereby made to that certain Registration Rights Agreement, dated as
of June 2, 2004, by and among Standard Parking Corporation, a Delaware
corporation (the “Company”), and Steamboat Industries LLC, a New York limited
liability company (as amended, restated, supplemented or otherwise modified, the
“Agreement”). Capitalized terms used, but not defined, herein shall have the
meanings given to them in the Agreement.

 

The undersigned is a transferee of at least 100,000 shares of Registrable
Securities from the Investor, and pursuant to a letter agreement, dated as of
February 12, 2009, the Investor, the undersigned and the other parties thereto,
the Investor assigned to the undersigned, pursuant to Section 1.9 of the
Agreement, the rights to cause the Company to register securities under Section
1 of the Agreement with respect to the Registrable Securities transferred to the
undersigned.

 

The undersigned, by execution and delivery to the Company of this Joinder to the
Agreement (this “Joinder”), hereby (a) agrees to become a party to, and thus be
bound by, the terms of the Agreement as a Holder AND (b) assumes the obligations
of the Investor under Section 1 of the Agreement with respect to the Registrable
Securities transferred to the undersigned.

 

Dated: May 15, 2009

GSO SPECIAL SITUATIONS OVERSEAS BENEFIT PLAN FUND, LTD.

 

 

 

 

By:

GSO Capital Partners LP Its: Investment Advisor

 

Its:

Investment Advisor

 

 

 

 

 

 

 

By:

/s/ GEORGE S. FAN

 

 

 

 

Name:

George S. Fan

 

Title:

Chief Legal Officer

 

 

 

 

Address:200 Park Avenue

 

 

11th Floor

 

 

New York, NY 10017

 

Attention: George S. Fan

 

Facsimile: (212) 503-6960

 

--------------------------------------------------------------------------------


 

JOINDER TO REGISTRATION RIGHTS AGREEMENT

 

Reference is hereby made to that certain Registration Rights Agreement, dated as
of June 2, 2004, by and among Standard Parking Corporation, a Delaware
corporation (the “Company”), and Steamboat Industries LLC, a New York limited
liability company (as amended, restated, supplemented or otherwise modified, the
“Agreement”). Capitalized terms used, but not defined, herein shall have the
meanings given to them in the Agreement.

 

The undersigned is a transferee of at least 100,000 shares of Registrable
Securities from the Investor, and pursuant to a letter agreement, dated as of
February 12, 2009, the Investor, the undersigned and the other parties thereto,
the Investor assigned to the undersigned, pursuant to Section 1.9 of the
Agreement, the rights to cause the Company to register securities under Section
1 of the Agreement with respect to the Registrable Securities transferred to the
undersigned.

 

The undersigned, by execution and delivery to the Company of this Joinder to the
Agreement (this “Joinder”), hereby (a) agrees to become a party to, and thus be
bound by, the terms of the Agreement as a Holder AND (b) assumes the obligations
of the Investor under Section 1 of the Agreement with respect to the Registrable
Securities transferred to the undersigned.

 

Dated: May 15, 2009

CML VII, LLC

 

By: Contrarian Funds, L.L.C., its sole member

 

By Contrarian Capital Management, L.L.C., its manager

 

 

 

 

 

By:

/s/ Janice M. Stanton

 

Name:

Janice M. Stanton

 

Title:

Member

 

 

 

 

Address:

c/o Contrarian Capital Finance, L.P.

 

 

411 W. Putnam Avenue, Suite 425

 

 

Greenwich, CT 06830

 

Attention: Keith McCormack

 

Facsimile:

 

 

--------------------------------------------------------------------------------